department of the treasury internal_revenue_service washington d c jul tax_exempt_and_government_entities_division tep 2a t uniform issue list xxxxxxxxxxxkxx xxxxxxkxkkxxkkkx xxxxkxkxkkkxkkkxxk xxxxkkxkkkxkkkk legend taxpayer a ira b account c xxxxxxkkxxxkkkx xxxxxxkxkkxxkkkx xxxxxxkxkxxxxkxx xxxxxxxxxxxkxkx xxxxxkxxkxkxkxx xxxkxkxkxxkxkxkkx financial_institution d xxxxxxxxxxxkxx individual e xxxxxxxxxxxkxx amount amount xxxxxxxxxxxxxx xxxxxxkxxxxxxxkx dear xxxxxxxxxxxxkxx this letter is in response to your request for a ruling dated date as supplemented by correspondence received on date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that she received a distribution from ira b totaling amount in taxpayer a asserts that her failure to accomplish a rollover of amount within the 60-day period prescribed by sec_408 was due to misrepresentations and fraudulent activity of individual e in individual e told taxpayer a states that she owned ira b with financial_institution d taxpayer a had her income_tax returns prepared by individual e for over years individual e had represented to taxpayer a that he was an accountant with a certified_public_accountant certification and a law degree while preparing taxpayer a’s tax returns individual e determined her entire retirement fund was held in ira b taxpayer a that he had worked out a custom financial plan for her that would require her to take all of her money from ira b and deposit them in another account which would be financially more advantageous to her based on individual e’s advice in taxpayer a received amount from ira b and deposited amount into account c a non-ira account subsequently individual e fraudulently induced taxpayer a to withdraw sums of money from account c and transfer such to him to be used to pay her tax_liability in and any additional tax_liability generated by the new financial plan instead individual e deposited the money into his personal account and disappeared individual e has since been formally indicted on charges of federal mail fraud wire fraud and attempting to interfere with administration of internal revenue laws taxpayer a has not recovered her loss taxpayer a represents that amount remains in account c and no other funds have been withdrawn from account c for any other purpose taxpayer a never intended to make taxable withdrawals from ira b the funds amount transferred from ira b to account c were to remain ina qualified ira and she relied on individual e to act as advisor for her investment account taxpayer a did not learn of individual e’s fraudulent misrepresentations and activity until she received a form_1099 in early based on the foregoing facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount from ira b sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to individual f’s misrepresentations and fraudulent activity with respect to the assets that taxpayer a entrusted to him therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this ruling letter to contribute a cash amount of not more than amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter is being sent to your authorized representatives pursuant to a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxxxxxxxxxxxxx identification no xxxxxxx at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely wy tix watton carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
